            Case 2:18-cv-00852-APG-PAL Document 11 Filed 10/02/18 Page 1 of 2



1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                       DISTRICT OF NEVADA
17   CLEO A. MINTUN,                                     Case No.: 2:18-cv-00852-APG-PAL
18
                    Plaintiff,
19                                                       JOINT INTERIM STATUS REPORT
     vs.
20
     EQUIFAX INFORMATION SERVICES, LLC,
21
                   Defendants.
22
            Pursuant to the Court’s Order entered on August 2, 2018, Plaintiff Cleo A. Mintun
23
     (“Plaintiff”) and Defendant Equifax Information Services, LLC (“Equifax” or “Defendant”)
24

25
     (collectively, the “Parties”), by and through their counsel of record, hereby submit the following

26   Joint Status Report and state the following:

27          1.      The Parties settled this matter on July 31, 2018.
28
     JOINT INTERIM STATUS REPORT - 1
            Case 2:18-cv-00852-APG-PAL Document 11 Filed 10/02/18 Page 2 of 2



1           2.      The parties are currently working on finalizing their Settlement Agreement.
2
            3.      The Parties request and extension of thirty days to file their Stipulation of Dismissal
3
     of Equifax to allow them additional time to finalize the settlement agreement.
4
            4.      Plaintiffs agree to file the Stipulation of Dismissal of Equifax no later than October
5

6    31, 2018.

7
            Respectfully submitted October 2, 2018.
8

9     /s/ Matthew I. Knepper                            /s/ Bradley T. Austin
10    Matthew I. Knepper, Esq.                          Bradley T. Austin, Esq.
      Nevada Bar No. 12796                              Nevada Bar No. 13064
11    Miles N. Clark, Esq.                              SNELL & WILMER
      Nevada Bar No. 13848                              3883 Howard Hughes Pkwy., Suite 1100
12    KNEPPER & CLARK LLC                               Las Vegas, NV 89169
13    10040 W. Cheyenne Ave., Suite 170-109
      Las Vegas, NV 89129                               Attorney for Defendant
14                                                      Equifax Information Services, LLC
      David H. Krieger, Esq.
15    Nevada Bar No. 9086
16    HAINES & KRIEGER, LLC
      8985 S. Eastern Avenue, Suite 350
17    Henderson, Nevada 89123
18    Attorneys for Plaintiff
19
                                                           Mintun v. Equifax Information Services, LLC
20                                                                            2:18-cv-00852-APG-PAL
21                                         ORDER GRANTING

22    EXTENSION OF TIME FOR PARTIES TO FILE STIPULATION OF DISMISSAL OF
23                              EQUIFAX INFORMATION SERVICES, LLC
24          IT IS SO ORDERED.
25
            _________________________________________
26
            UNITED STATES MAGISTRATE JUDGE

27          DATED this 3rd day of October, 2018

28
     JOINT INTERIM STATUS REPORT - 2
